CALDWELL, Circuit Judge.
The appellant, the Linehan Railway Transfer Company, a corporation of the state of Iowa, was the owner of a steamboat which it used to transfer the trains and cars of the Yazoo & Mississippi Valley Railroad Company back and forth across i he Mississippi river, from Trotters Point, Miss., to Helena, Ark. The proper taxing authorities of Phillips county, Ark., imposed a tax on this boat, amounting, with penalty and costs, to the sum of $93. The boat was valued a t f2,500. The appellee, as sheriff of Phillips county and ex officio collector of taxes, was about to collect the tax assessed on the boat when the appellant tiled the bill in this case, praying that the sheriff might be perpetually enjoined from collecting the tax, upon the grounds that its collection would (1) “interfere with the United States mails, stopping travel and traffic, freight and express, between the states”; (2) that the boat was registered, and her owner resided at Dubuque; and (3) that irreparable damage would ensue *2from the collection of the tax. A demurrer to the hill for want of jurisdiction was sustained, and the hill dismissed.
The demurrer was properly sustained. The amount in controversy was the amount of the tax, and not the value of the property upon which the tax was assessed. The amount in controversy, therefore, was not sufficient to give the circuit court jurisdiction. Gibson v. Shufeldt, 122 U. S. 29, 7 Sup. Ct. 1066; Bank v. Hoof, 7 Pet. 170; Ross v. Prentiss, 3 How. 772; Walter v. Railroad Co., 147 U. S. 370, 13 Sup. Ct. 348; Railway Co. v. Walker, 148 U. S. 391, 13 Sup. Ct. 650. Conceding the boat was engaged in interstate commerce, that did not exempt it from taxation. 1 Desty, Tax’n, § 52; Morgan v. Parham, 16 Wall. 475; Transportation Co. v. Wheeling, 99 U. S. 284; Marye v. Railroad Co., 127 U. S. 124, 8 Sup. Ct. 1037; Pullman’s Palace Car Co. v. Pennsylvania, 141 U. S. 25, 11 Sup. Ct. 876., Moreover, a federal court will not, except under very special circumstances, none of which are present in this case, eDjoin the collection of a tax which is only a personal charge against the party taxed or against his personal property. Presumptively, the remedy at law is adequate in such cases. If the- tax is illegal, and the party makes payment, he is entitled to recover back the amount. State Railroad Tax Cases, 92 U. S. 614; Dows v. Chicago, 11 Wall. 108; Hannewinkle v. Georgetown, 15 Wall. 548; Tennessee v. Sneed, 96 U. S. 69; Brewer v. Springfield, 97 Mass. 152; Express Co. v. Seibert, 44 Fed. 310; Cooley, Tax’n, 772.
The averment of the bill that “irreparable damage’’ will ensue to the complainant unless the tax is enjoined must, in view of the smallness of the tax as compared to the value of the property upon which it is assessed and the business in which the boat is engaged, be treated as a figure of speech, rather than as the averment of an actual fact.
The decree of the circuit court is affirmed.